UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7917



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES CLARK GRAGG,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-93-491, CR-94-156, CR-94-157, CA-96-2097-6-3)


Submitted:   June 19, 1997                 Decided:   June 26, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Glenn Yarborough, III, ASHMORE & YARBOROUGH, P.A., Green-
ville, South Carolina, for Appellant.     William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Gragg, Nos. CR-93-491; CR-94-156; CR-94-
157; CA-96-2097-6-3 (D.S.C. Nov. 29, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2